DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statements (IDS) were submitted on February 8, 2021 and March 15, 2021.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments
Applicant’s argument with regard to the 35 U.S.C. § 101 rejection of claims 31-50 has been fully considered and is persuasive.  While Examiner respectfully disagrees with Applicant’s argument as it would apply to Prong One of Step 2A as the claim clearly falls within one of the groupings of abstract ideas as copyright protection falls under the broad grouping of a legal interaction, Examiner does agree that under Prong Two of Step 2A that embedding of the unique ID in at least one bit of a plurality of bits where the bits are used to encode the fonts based on variable width character encoding is an element that forms a practical application under Prong Two of Step 2A.  Therefore Examiner is withdrawing the rejection under 35 U.S.C. § 101.
Applicant’s argument with regard to the 35 U.S.C. § 103 rejection of claims 31, 34-35, 38, 41-42, 45 and 48-49 as being unpatentable over Chen in view of ‘833 has been fully considered and is persuasive.  Accordingly the rejection is being withdrawn.
Allowable Subject Matter
Claims 31-50 are allowed.
The following is an examiner’s statement of reasons for allowance: Examiner agrees that the secondary reference CN Publication No. 102495833 does not teach the amended language regarding the embedding of the unique ID in at least one of a plurality of bits.  While Examiner was able to find references that involved the embedding of a watermark using a bitwise operation most of these references involved placing a watermark into information separate from the actual content either into the content (Rodriguez et al. U.S. Patent 10,543,711) without the use of variable width encoding or through a separate stream incorporating the watermark information (Ta et al. U.S. Patent 7,068,787 at 35:20-28).   None of these references teach the particular combination of embedding a unique identifier in at least one of a plurality of bits where the fonts are encoded based on variable width character encoding.  Therefore claims 31-50 are allowable over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES D NIGH whose telephone number is (571)270-5486.  The examiner can normally be reached on 5 to 7:15 AM and 10:45 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neha Patel can be reached on (571) 270-1492.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES D NIGH/Senior Examiner, Art Unit 3685